                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


VICTORINO PAINTING, INC.,                   ) Case No.: _______________________
                                                         1:19-cv-12586
                                            )
                       Plaintiff,           )
        vs.                                 )
                                            )
GREGORY A. RICHARDSON, in his               )
Official Capacity, Director of the Texas    )
Service Center, U.S. Citizenship and        )
Immigration Services, U.S.                  )
Department of Homeland Security;            )
KENNETH CUCCINELLI, in his Official         )
Capacity, Acting Director, U.S. Citizenship )
and Immigration Services, U.S.              )
Department of Homeland Security;            )
CHAD WOLF, in his Official Capacity,        )
Acting Secretary, U.S. Department of        )
Homeland Security;                          )
                                            )
U.S. CITIZENSION AND IMMIGRATION )
SERVICES; U.S. DEPARTMENT OF                )
HOMELAND SECURITY,                          )
                                            )
                         Defendants         )
                                            )

                                       COMPLAINT

                                     INTRODUCTION

       1.     This is a challenge to the unlawful denial of the plaintiff’s I-140 petition for

an employment-based immigrant visa. The defendants denied the plaintiff’s petition to

hire a painter, a scarce resource on Cape Cod. The matter presents a narrow question

of law, namely, a definition of a “familial relationship.” The Department of Labor and all

known authorities have so far defined such a relationship as one by blood or marriage,

the common and recognized construction in English language. The defendants,

however, purport to extend this definition to a neighbor, with whom the potential hire’s


                                              1
family had a casual acquaintance. The matter requires expedited consideration and/or

issuance of further relief under the relevant provisions of the Administrative Procedure

Act due to the irreparable hardship if the regular track is pursued. Such a delay will

cause the employee and his family to become ineligible for adjustment of status and

incur significant hardship and expense to leave the country or face the severe penalty of

a three-year exile.

                                         PARTIES

       2.     The plaintiff, Victorino Painting, Inc. (“Victorino”) is a small home

improvement contractor in the business of house painting and related work. It has a

place of business in South Yarmouth, Massachusetts. Anibal Da Silva, Jr. (“Da Silva”)

is the principal and manager of Victorino.

       3.     Defendant Gregory Richardson (“Richardson”) is a natural person and

Director of the Texas Service Center, U.S. Citizenship and Immigration Services, U.S.

Department of Homeland Security. Richardson is named in his official capacity.

       4.     Defendant Kenneth Cuccinelli (“Cuccinelli”) is a natural person Acting

Director of the U.S. Citizenship and Immigration Services of the U.S. Department of

Homeland Security. See 6 U.S.C. § 271(a)(2). Among the functions delegated to the

USCIS Director are “establish[ing] the policies for performing” functions including

“[a]djudications of naturalization petitions.” 6 U.S.C. §§ 271(a)(3)(A), (b)(2).Cuccinelli is

named in his official capacity.

       5.     Defendant Chad Wolf (“Wolf”) is Acting Secretary of the U.S. Department

of Homeland Security. See 6 U.S.C. § 112(a)(2). Under the Immigration and Nationality




                                              2
Act (“INA”), he is charged with administering and enforcing the federal immigration and

nationality laws. 8 U.S.C. § 1103(a)(1). Wolf is named in his official capacity.

          6.    Defendant Department of Homeland Security (“DHS”) is the executive

department charged with authority over federal immigration law, see 6 U.S.C. § 251,

and an “agency” within the meaning of the APA, see 5 U.S.C. § 551(1).

          7.    Defendant United States Citizenship and Immigration Services (“USCIS”)

is a component of DHS, see 6 U.S.C. § 271, and an “agency” within the meaning of the

APA, see 5 U.S.C. § 551(1).

                               JURISDICTION AND VENUE

          8.    This case arises under INA § 101, 8 U.S.C. § 1101, et. seq., and the

Administrative Procedures Act (“APA”), 5 U.S.C. § 701, et. seq. This Court has

jurisdiction pursuant to 28 U.S.C. § 1331 as a civil action arising under the laws of the

United States. See generally Tapis Int’l v. INS, 94 Supp. 2d. 172, 173 (D. Mass. 2000);

see also Ore v. Clinton, 675 F. Supp. 2d. 217, 222 (D. Mass. 2009). This Court also has

the authority to grant declaratory relief under 28 U.S.C. §§ 2201-02, and injunctive relief

under 5 U.S.C. § 702 and 28 U.S.C. §§ 1361-62. Alternatively, the Court has jurisdiction

under 8 U.S.C. § 1252.

          9.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and

(e)(1).

                       ALLEGATIONS COMMON TO ALL COUNTS

          10.   In or about August 15, 2019 Victorino submitted an I-140 Immigrant

Petition for an Alien Worker (the “Petition”) for expedited processing by the defendants.




                                              3
The plaintiff sought to fill a position of a painter with a qualified candidate, one Leandro

Souza Da Silva (“Souza”), a Brazilian national.

       11.    Approval of the Petition would allow Victorino to employ Souza and would

qualify Souza for an immigrant visa based on his employment with Victorino.

       12.    As part of the Petition, Victorino was required to obtain and submit a so-

called Permanent Employment Certification (a “Labor Certification”), which is issued by

the United States Department of Labor. Such a certification “allows an employer to hire

a foreign worker to work permanently in the United States. […] The [Department] must

certify to the USCIS that there are not sufficient U.S. workers able, willing, qualified and

available to accept the job opportunity in the area of intended employment and that

employment of the foreign worker will not adversely affect the wages and working

conditions of similarly employed U.S. workers.”1

       13.    In or about December 2018, Victorino submitted to the Department of

Labor an Application for Permanent Employment Certification, ETA Form 9089. As part

of the Labor Certification process, Victorino submitted evidence that it was unable, with

due effort, to secure U.S. workers for the vacancy. A true and accurate copy of the

application is attached hereto and marked as Exhibit A.

       14.    The Labor Certification application included a questionnaire, directing the

applicant to answer under oath a series of questions concerning the position and a

number of others. In relevant part, the questionnaire asked:

              Is the employer a closely held corporation, partnership or sole
              proprietorship in which the alien has an ownership interest or is there a
              familial relationship between the owners, stockholders, partners, corporate
              officers, or incorporators, and the alien?
1
   See the Department’s official website:
https://www.foreignlaborcert.doleta.gov/perm.cfm

                                              4
See Ex. A, Sec. C.9. Victorino marked the box labeled “No” in response to the

question.

       15.       The Department of Labor guidelines define a familial relationship as

follows:

       A familial relationship includes any relationship established by blood, marriage,
       or adoption, even if distant. For example, cousins of all degrees, aunts, uncles,
       grandparents and grandchildren are included. It also includes relationships
       established through marriage, such as in-laws and step-families. The term
       "marriage" will be interpreted to include same-sex marriages that are valid in the
       jurisdiction where the marriage was celebrated.


See Frequently Asked Questions, Department of Labor, Office of Foreign Labor

Certification, https://www.foreignlaborcert.doleta.gov/faqsanswers.cfm (last visited

December 14, 2019), citing Matter of Modular Container, 1989-INA-228 (Jul. 16, 1991)

(en banc).

           16.   The Black’s Law Dictionary defines the term “affinity” as “the relation that

one spouse has to the blood relatives of the other spouse; relationship by marriage” or

“[a]ny familial relationship resulting from a marriage.” See Black’s Law Dictionary (7th

Ed., 1999), https://archive.org/stream/BlacksLawDictionary-Editions1-

9/Black%27s%20Law%20Dictionary%20-%20Editions%201-9/7th%20Edition_djvu.txt

(last visited December 14, 2019).

       17.       On or about July 10, 2019, the Department of Labor issued the necessary

certification, certifying that “there are not sufficient U.S. workers available and the

employment of the above will not adversely affect the wages and working conditions of

workers in the U.S. Similarly employed.” Ex. A, p. 9. The certification was based, in




                                                5
part, on extensive evidence demonstrating that the owner publicly advertised the

position, but was unable to secure qualified candidates for the job.

       18.       On or about August 15, 2019 Victorino submitted its I-140 petition to the

defendants for expedited processing and approval. The petition included the Labor

Certification.

       19.       On or about August 23, 2019, the defendants issued a notice to Victorino

requesting additional evidence in connection with the Petition. A true and accurate copy

of the notice is attached hereto as Exhibit B. The defendants asked Victorino to clarify

how it recruited Souza for the job. Id.

       20.       In response, in October 2019, Victorino produced voluminous information,

including the affidavit of its owner (“Da Silva Affidavit”), a true and accurate copy of

which is attached hereto as Exhibit C. It also supplied an affidavit from the candidate,

Souza. A true and accurate copy of the Souza Affidavit is attached hereto as Exhibit D.

       21.       In relevant part, the owner attested that his parents in Brazil were

neighbors of the parents of the candidate’s wife. See Ex. C, ¶¶3, 5. Victorino’s owner

had known the neighbor’s daughter, who much later became the candidate’s wife, since

her childhood. Ibid. The owner met the candidate socially in 2012 (as his neighbor’s

daughter’s husband) and they periodically saw each other when the owner visited the

old country. Ex. C, ¶7; Ex. D (Da Souza Affidavit), ¶1. In 2018 the applicant was visiting

the wife’s friend in Massachusetts and, during a casual conversation, the owner

lamented that he had great difficulty finding painters on the Cape. Ex. C, ¶9; Ex. D, ¶¶3-

4. It is at that time that the candidate volunteered himself and this process ensued. Ex.

C, ¶10; Ex. D, ¶4.




                                                6
       22.    The candidate also confirmed, under oath, that he “did not pay any

individual or business in return for the offer of employment to work for the petitioner.”

Ex. D, ¶5.

       23.    On or about October 24, 2019, the defendants issued a Notice of Intent to

Deny the Petition. A true and accurate copy of the Notice is attached hereto as Exhibit

E. The sole basis for the intended denial was due to “undisclosed familial relationship by

affinity […] between the petitioner and the beneficiary” thus. See Ex. E. The defendants

claimed, for the first time in known practice, including the official guidance from the

Department of Labor and the defendants, that the term “familial relationship” includes

the relationship at issue, namely, a casual acquaintance with the parents’ neighbor’s

daughter’s husband. Id.

       24.    On or about November 5, 2019, Victorino, through counsel, challenged the

October 24 notice and provided the defendants with ample evidence that its purported

interpretation of the Department of Labor petition is untenable. A true and accurate copy

of the November 5 letter is attached hereto as Exhibit F. The plaintiff also requested

that the defendants produce evidence, on which its purported finding of fraud is based.

See e.g. Matter of Tawfik, 20 I&N Dec. 166 (BIA 1990); Matter of Arias, 19 I&N Dec.

568 (1988), Matter of Estime, 19 I&N Dec. 450 (BIA 1987). The plaintiff also requested

an explanation for disregarding the plaintiffs’ affidavits in accordance with the relevant

precedent. See e.g. Castaneda v. Gonzales, 488 F.3d 17,23 (1st Cir. 2007); Simo v.

Gonzales, 445 F.3d 7 (1st Cir. 2006); also Gailius v. INS, 147 F.3d 34, 47 (1st Cir. 1998).

       25.    On or about November 13, 2019, the defendants issued a letter

erroneously captioned as “Notice of Intent to Deny” denying the plaintiff’s I-140 Petition.




                                              7
A true and accurate copy of the letter is attached hereto as Exhibit G. The November

13 letter is substantially identical to October 24 notice (Ex. E hereto) and simply restates

the same ground for the denial, i.e., that Victorino’s truthful and complete response to

the Department of Labor questionnaire, which did not identify the candidate as

Victorino’s owner’s spouse or other blood relation, constituted fraud. The decision

reaches this conclusion by disregarding the Department of Labor’s established definition

of a “familial relationship” and inserting a new and novel definition developed by the

defendants.

       26.    The November 13 letter constituted a final agency action within the

meaning of the Administrative Procedure Act (the “APA”), 5 U.S.C. §704. All conditions

precedent to the commencement and maintenance of this action have been met.

       27.    As previously discussed, the plaintiff and the candidate do not share any

“familial relationship” within the meaning of the law, the Department of Labor guidelines,

and USCIS’ prior practice and guidelines.

       28.    Upon information and belief, the candidate was reasonably expecting

approval of the I-140 Petition. Under the relevant provisions of the Immigration and

Nationality Act and the defendants’ regulations, a person is allowed to petition for a

relevant “adjustment of status,” i.e., change of one type of visa to another, in this case,

an employment-based one, within six months from the date of expiration of the original

visa. This is allowed during the pendency of an I-140 Petition. For the candidate, the

six-month grace period will expire in May 2020.




                                             8
       29.    The plaintiff has suffered and continues to suffer damages as a result of

the defendant’s patently baseless denial of its I-140 Petition, including, without

limitation, the inability to secure the necessary labor to carry out its business purposes.

                                       COUNT I:
                   (VIOLATION OF ADMINISTRATIVE PROCEDURE ACT,
                                 5 U.S.C.§701, et seq.)

       30.    The Plaintiff repeats the allegations of paragraphs 1 through 29, above, as

if the same were fully restated herein.

       31.    Under Section 706(2)(A) of the Administrative Procedures Act (the “APA”)

the defendant’s action, which is “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with the law” is to be set aside.

       32.    The defendants’ action in rejecting the plaintiff’s petition under a readily

untenable finding of fraud, their refusal to provide adequate evidence and explanation

required under the relevant laws, and other actions complained of herein, all constituted

action which is “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with the law” within the meaning of the APA.

                                     COUNT II:
                  (VIOLATION OF ADMINISTRATIVE PROCEDURES ACT,
                                   5 U.S.C. §705)

       33.    The Plaintiff repeats the allegations of paragraphs 1 through 32, above, as

if the same were fully restated herein.

       34.    Pursuant to 5 U.S.C. § 705, this Court may issue all necessary and

appropriate process to postpone the effective date of an agency action or to preserve

the status or rights pending conclusion of the review proceedings.




                                              9
       35.    The unlawful denial of the plaintiff’s petition prevents the plaintiff from

employing the candidate in the United States for the ongoing projects. The denial also

has the effect of causing the candidate to leave the country or face automatic

debarment by staying without the proper authorization.

       36.    Postponing the effective date of the denial will cause no harm to the

defendants.

                                   COUNT III:
                    (DECLARATORY JUDGMENT ACT, 28 U.S.C. §2201)

       37.    The Plaintiff repeats the allegations of paragraphs 1 through 37, above, as

if the same were fully restated herein.

       38.    Pursuant to the Declaratory Judgment Act, 28 U.S.C. §2201, the Court is

empowered to enter a binding declaration of the parties’ rights and obligations where an

actual controversy has arisen with respect to the same.

       39.    An actual controversy exists between the parties here with respect to

whether the defendants are entitled to re-define the term “familial relationship,” as it

applies to the Department of Labor and its forms which is statutory, and has to-date

been defined to include solely blood or marriage based relationships so as to now

extend to a neighbor’s daughter’s husband.

                                        COUNT IV:
                                       (ESTOPPEL)

       40.    The Plaintiff repeats the allegations of paragraphs 1 through 39, above, as

if the same were fully restated herein.

       41.    At all relevant times, upon knowledge and belief, the defendants accepted

and acted upon the definition of the “familial relationship” existing in the English




                                              10
language, as framed by the Department of Labor’s practice. The plaintiff relied on the

defendants’ conduct in recruiting the potential hire, in obtaining the labor certification,

and in submitting its I-140 Petition, and incurring the substantial costs in the process. To

prevent injustice, the defendants should be estopped from substituting their untenable

definition in place of the Department of Labor’s guidance and practice and in

circumvention of the plain meaning attributed to the phrase in the English language.




WHEREFORE, the plaintiff prays that this Court:

   1. Enter a scheduling order expediting the determination of this matter in light of the

       issues involved and the harm to the plaintiff and the candidate;

   2. Issue an order suspending the effect of the denial of the plaintiff’s petition until

       such time as this Court has ruled on the merits of this case and ordering these

       defendants to treat the I-140 Petition as “pending” for all purposes;

   3. Enter a binding declaration that the defendants’ interpretation of the provision at

       issue is unlawful;

   4. Hold unlawful and set aside the defendants’ denial of the plaintiff’s petition;

   5. Enter an order requiring the defendants to approve the plaintiff’s petition;

   6. Award the plaintiff its reasonable fees and costs incurred in the matter, including

       reasonable attorney’s fees pursuant to the Equal Access to Justice Act, 5 USC

       §504, 28 USC §2412 or other authority;

   7. Award the plaintiff such other and further relief as this Court deems meet and

       just.




                                              11
                    Respectfully submitted,
                    VICTORINO PAINTING, INC.
                    By its attorney,

                    /s/ Pavel Y. Bespalko
                    Pavel Y. Bespalko,
                    BBO #654315
                    92 State Street, 9th Floor
                    Boston, MA 02109
                    T. 617 208 4300
                    pavel@bespalko.com
December 26, 2019




                             12
                             CERTIFICATE OF COMPLIANCE

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the

best of my knowledge, information, and belief that this complaint: (1) is not being

presented for an improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the

factual contentions have evidentiary support or, if specifically so identified, will likely

have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.



                                    Respectfully submitted,
                                    VICTORINO PAINTING, INC.
                                    By its attorney,



                                    /s/ Pavel Y. Bespalko
                                    Pavel Y. Bespalko,
                                    BBO #654315
                                    92 State Street, 9th Floor
                                    Boston, MA 02109
                                    T. 617 208 4300
                                    pavel@bespalko.com


December 23, 2019




                                     LIST OF EXHIBITS


                                               13
Exhibit A:   Labor Certification Application and Approval

Exhibit B:   USCIS Request for Information, August 23, 2019

Exhibit C:   Affidavit of Anibal Da Silva Jr., October 8, 2019

Exhibit D:   Affidavit of Leandro Souza Da Silva, October 9, 2019

Exhibit E:   USCIS Notice of Intent to Deny, October 24, 2019

Exhibit F:   Plaintiff’s Response to Notice of Intent to Deny, November 5, 2019

Exhibit G:   USCIS Notice of Intent to Deny [sic], November 13, 2019




                                           14
